
	
		I
		112th CONGRESS
		2d Session
		H. R. 5729
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2012
			Ms. Hanabusa
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act to permit Native Hawaiian
		  Organizations to have status as HUBZone small business concerns, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Native
			 Hawaiian HUBZone Opportunity Act of 2012.
		2.In
			 general
			(a)Eligibility for
			 statusSection 3(p)(3) of the
			 Small Business Act (15 U.S.C. 632(p)(3)) is amended—
				(1)in subparagraph
			 (D), by striking or at the end;
				(2)in subparagraph
			 (E), by striking the period at the end and inserting ; or;
			 and
				(3)by inserting after
			 subparagraph (E) the following:
					
						(F)a small business
				concern—
							(i)that is wholly owned by one or more Native
				Hawaiian organizations (as such term is defined in section 8(a)(15)), or by a
				corporation that is wholly owned by one or more Native Hawaiian organizations;
				or
							(ii)that is owned in part by one or more Native
				Hawaiian organizations, or by a corporation that is wholly owned by one or more
				Native Hawaiian organizations, if all other owners are either United States
				citizens or small business
				concerns;
							.
				(b)Regulatory
			 authorityNot later than the
			 date that is 1 year after the date of enactment of this Act, the Administrator
			 of the Small Business Administration shall make rules to carry out the
			 amendments made by this Act.
			
